This is an action to quiet plaintiff's title to lands which she holds under a trust established by a final judgment and decree rendered several years prior to the institution of this suit.
The appeal from the judgment herein was taken ten months after the entry thereof; hence, cannot be considered. (Hunter v. Milam, 133 Cal. 601, [65 P. 1079].)
It is not urged that any errors of law occurred at the trial to which exception was taken, nor are the findings attacked as being unsupported by the evidence. Appellants' argument is confined to an attack upon the validity of the trust, the existence of which it is conceded was found and adjudged by the court. Admitting its establishment by this adjudication, the point becomes one of law to be considered upon an appeal from the judgment only. (Hunter v. Milam, supra; Sharp v. Bowie,142 Cal. 462, [76 P. 62].) Thus considered, the grounds upon which it is claimed the trust is void might properly have been, and presumably were, urged in the suit wherein it was made an issue. The court there having, by its decree, established it, appellants, who are privies to the plaintiff in that action, must be held bound by such judgment. "The judgment may be grossly unjust or *Page 69 
erroneous, but the decision of the court as to all issues involved in the action stands as a finality between the parties and their privies until set aside in some mode recognized by law." (Page v. Garver, 5 Cal. App. 383, [90 P. 481].)
The appeal from the judgment is dismissed, and the order denying appellants' motion for a new trial is affirmed.
Allen, P. J., and Taggart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 23, 1907.